Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson  (US 20090057848 A1) in view of Scanlan (US 20170084596 A1) in view of Hirose (US 20060087021 A1) in view of Wier et al. (US 20070279880 A1) and supporting view of Wikipedia (Stub (electronics) Sept. 2016).

    PNG
    media_image1.png
    423
    1240
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    488
    1215
    media_image2.png
    Greyscale

Regarding claims 1, Johnson discloses a  semiconductor chip for amplifying a radio frequency (RF) signal, comprising: 
a semiconductor substrate [120] that provides a semiconductor active device 123] therein, 
first, second, and third metal layers [142, 128, 136]  stacked on the semiconductor substrate in this order, included in a plurality of insulating layers, and electrically isolated from each other by an insulating layer of the plurality of insulating layers [140, 136], 
a top metal layer [142]  further provided on a top surface of the plurality of insulating layers, 
the top metal layer [142] including a top ground layer (Johnson fig. 2B) and a pad [126, 147 ] that is formed within the top ground layer by a gap and electrically isolated from the top ground layer [142] by the gap (i.e. spacing between the metal layer.), 
the pad being connected to the assembly base through a solder ball [130]  of the ball grid array, 
a signal line [128]  included in the first and the third metal layers that electrically connects the semiconductor active device to the pad, 
an inner ground layer [128] that is included in the second metal layer and that, in a plan view, overlaps with the gap between the pad and the top ground layer [142] (Johnson fig. 2B – See above 1 to 1 matching of analagous components as understood from applicant’s provided figures.).
It is noted Johnson, may be silent upon wherein the signal is specifically a RF signal, thus making the device a “RF apparatus” as recited in the preamble of the claim.  Johnson does however specify the metal layers are for improving high frequency signals, as sandwiching a signal line between grounded layers creates EM shielding. The shielding improves transmission, echos, attenuation, and/or other interference of high frequency signals.  This is directly analogous to what is taught in Scanlan.  Scanlan effectively teaches the same analogous structure as claimed and also disclosed by Johnson.  Note figure 3I and paragraph 89 of Scanlan.  A zoomed in portion of the figure is provide below for clarity.

    PNG
    media_image3.png
    525
    665
    media_image3.png
    Greyscale

Scanlan teaches elements 128 and 184 may be gounded, thus providing grounded layers above and below the signal lines, including a ground layer at the same level as the bond pad bump as claimed and disclosed in Johnson.  Scanlan further teaches the apparatus may be specifically for RF signals.  In view of Scanlan it is obvious if not inferred in Johnson, that the device of Johnson may be a “RF apparatus”, as one of ordinary skill in the art recognized RF ICs may be used with ground shielded assemblies as claimed.

Johnson  is merely silent upon a stub line connected to the pad, and wherein the stub line has a length shorter than A/4, where A is a wavelength subject to the RF signal.  At the time of the invention analogous semiconductor chip structures were known to include “stub lines”.  For support see Hirose figure 8.

    PNG
    media_image4.png
    367
    508
    media_image4.png
    Greyscale

Hirose figure 8 shows a signal pad [13] connected to “stub line” [48].  Fig. 8 additionally demonstrates a ground layer GND on the same surface of the pad and a inner ground layer above the pad which are analogous to as claimed and applied with respect to Johnson.  As taught in Hirose “stub lines” are added to devices such that individual chips may be tested.  In view of Hirose it would be a obvious design choice to one of ordinary skill in the art at the time of the invention to add stub lines to the pad[s] of Johnson for testing purposes.  When not being used for testing the line is effectively stubbed, hence the term stub line.  It is understood in the art that the length of a subline is a optimizable parameter and the length when being used with signal/transmission lines is ideally less than the wavelength of the signal being transmitted1.
As taught in Weir et al. when optimizing stub length, quarter-wave stubs are a known conventional length to choose for a stub.  See Weir et al. ¶166 – “An additional optimization method includes providing a first series of quarter-wave resonator stubs”.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the stub length  through routine experimentation and optimization to obtain optimal or desired device performance because the stub length is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).




Regarding claim 17, Johnson in view of Scanlan in view of Hirose in view of Wier et al. and supporting view of Wikipedia discloses a semiconductor chip according to claim 19, wherein the inner ground layer [136] overlaps with a part of the pad (Johnson fig. 2B).

Regarding claim 18, Johnson in view of Scanlan in view of Hirose in view of Wier et al. and supporting view of Wikipedia discloses a semiconductor chip according to claim 19, wherein the signal line has a part in the first metal layer [147] and another part in the third metal layer [128], the part being connected to the semiconductor active device [123], the another part being connected to the pad [126], wherein the sub line has a part in the first metal layer and another part in the third metal layer that is connected to the pad, and wherein the inner ground layer [136] is provided in the second metal layer (Johnson teaches analogous metallization levels as claimed.  Johnson as modified by Hirose, the metallization levels would be arranged with the stub as claimed. See regarding claim 19 above.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/31/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 From Wikipedia – Stub (electronics)   In microwave and radio-frequency engineering, a stub or resonant stub is a length of transmission line or waveguide that is connected at one end only. The free end of the stub is either left open-circuit, or short-circuited (as is always the case for waveguides). Neglecting transmission line losses, the input impedance of the stub is purely reactive; either capacitive or inductive, depending on the electrical length of the stub, and on whether it is open or short circuit. Stubs may thus function as capacitors, inductors and resonant circuits at radio frequencies. 
        The behavior of stubs is due standing waves along their length. Their reactive properties are determined by their physical length in relation to the wavelength of the radio waves. Therefore, stubs are most commonly used in UHF or microwave circuits in which the wavelengths are short enough that the stub is conveniently small.[1] They are often used to replace discrete capacitors and inductors, because at UHF and microwave frequencies lumped components perform poorly due to parasitic reactance.[1] Stubs are commonly used in antenna impedance matching circuits, frequency selective filters, and resonant circuits for UHF electronic oscillators and RF amplifiers.
        
        Stubs can be constructed with any type of transmission line: parallel conductor line (where they are called Lecher lines), coaxial cable, stripline, waveguide, and dielectric waveguide. Stub circuits can be designed using a Smith chart, a graphical tool which can determine what length line to use to obtain a desired reactance.